CLD-012                                                    NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 09-4731
                                    ___________

                                DANIEL GATSON;
                                ANTHONY HANKS;
                                 Family Members

                                          v.

 STATE OF NEW JERSEY; ANNE MILGRAM, Attorney General, Individually and in
   her Official Capacity; SOMERSET COUNTY, NJ; OFFICE OF THE SOMERSET
    COUNTY PROSECUTORS; WAYNE FORREST, Individually and in his Official
    Capacity; MATTHEW MURPHY, Individually and in his Official Capacity; DET.
 CHRISTOPHER J. SHEA, Individually and in his Official Capacity; CAPT. THOMAS
 DUNNE, Individually and in his Official Capacity; CAPT. RONALD THORNBURG,
  Individually and in his Official Capacity; LT. RICHARD IKE, Individually and in his
   Official Capacity; DET. ROBERT L. BRYANT, JR., Individually and in his Official
     Capacity; SGT. RUSSELL LEFFERT, Individually and in his Official Capacity;
   WARREN TOWNSHIP, NJ; SGT. TIMOTHY J. WENZEL, Individually and in his
  Official Capacity; MORRIS COUNTY, NJ; WATCHUNG BOROUGH, NJ; BRIAN
NEWMAN, Individually and in his Official Capacity; BERGEN COUNTY, NJ; OFFICE
OF THE BERGEN COUNTY PROSECUTOR; JOHN MOLINELLI, Individually and in
 his Official Capacity; JOHN W. DONOHUE, Individually and in his Official Capacity;
  WAYNE MELLO, Individually and in his Official Capacity; THOMAS CZULADA,
    Individually and in his Official Capacity; PARSIPPANY TOWNSHIP, NJ; TROY
 HILLS TOWNSHIP, NJ; MICHAEL LASALANDRA, Individually and in his Official
   Capacity; DET. RICHARD NICOLETTI, Individually and in his Official Capacity;
    HUDSON COUNTY, NJ; LIANE ABAD; IOANNIS JOHN ARVANITIS; PAUL
SANGIULIANO, Individually and in his Official Capacity; FRANK MELE, Individually
   and in his Official Capacity; LEE NILES, Individually and in his Official Capacity;
 MARTHA ARVANITIS; ROBERT GROGAN; JOHN DOES (1-100) Individually and
              in her Official Capacity; ABC BUSINESS ENTITIES, ET AL.

                                 Daniel Gatson,
                                   Appellant
                     ____________________________________
                        Appeal from the United States District Court
                                 for the District of New Jersey
                             (D.C. Civil No. 2-09-cv-01658-001)
                        District Judge: Honorable Stanley R. Chesler
                        ____________________________________

                 Submitted for Possible Dismissal Due to Jurisdictional Defect,
                 Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), and
         Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                       October 14, 2011

                Before: RENDELL, HARDIMAN and ROTH, Circuit Judges

                              (Opinion filed: January 10, 2012)
                                         _________

                                 OPINION OF THE COURT
                                       _________

PER CURIAM

         Pro se appellant Daniel Gatson appeals the District Court’s order dismissing his

complaint. For the reasons set forth below, we will summarily affirm the District Court’s

order.

         In the late 1990s, state and federal authorities came to believe that Gatson was the

leader of a group that committed a string of burglaries in New Jersey. They assembled a

task force and began to gather evidence against him. To this end, they interviewed

informants, tapped Gatson’s phone, and subpoenaed a variety of records. This

investigation led the authorities to obtain a warrant that permitted them to search

Gatson’s home, his aunt’s home, and his grandmother’s home, and to seize a 28-foot

Bayliner boat, which authorities believed Gatson had purchased with the fruits of his

                                               2
crimes. In 2001, New Jersey police officers executed the warrant. In the process, they

seized over $256,000 in cash, the Bayliner boat, and assorted jewelry.

       Ultimately, state officials charged Gatson with numerous offenses, and in

November 2004, Gatson was convicted in New Jersey state court of two counts of receipt

of stolen property. The Appellate Division affirmed Gatson’s conviction.

       In 2009, Gatson filed the action at issue here against numerous defendants (who

will be treated collectively in this opinion). Gatson raised two claims under 42 U.S.C.

§ 1983. First, he alleged that the defendants conspired to invent a criminal case against

him, violating his rights at every step; he has framed this as a malicious prosecution

claim. Second, he claimed that the defendants deprived him of his property in violation

of his due process rights. More specifically, he alleged that after his trial, the defendants

should have returned the cash, jewelry, and boat that they had seized from him; instead,

they disposed of this property without according him due process. Gatson also raised

several state law claims. The District Court dismissed Gatson’s complaint pursuant to 28

U.S.C. § 1915, and Gatson then filed a timely notice of appeal.1

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise a plenary standard

of review. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). As an initial matter, we

will dispose of two preliminary issues. While Gatson’s appeal was dismissed for failure


1
  While Gatson filed his notice of appeal more than 30 days after the District Court
entered its order dismissing his complaint, he timely requested and received an extension
from the District Court under Rule 4(a)(5) of the Federal Rules of Appellate Procedure.
Gatson’s appeal is therefore timely.
                                              3
to prosecute because he neither paid the fees nor filed an application to appeal in forma

pauperis (IFP), he soon thereafter filed an IFP application and a motion to reopen. We

are satisfied that Gatson has established good cause to reopen his case, see 3d Cir. L.A.R.

107.2(a), and that he is entitled to proceed IFP, see 28 U.S.C. § 1915. Accordingly, we

will grant his motion to reopen and his IFP application.

       Nevertheless, we will affirm the District Court’s judgment. Gatson’s first claim is

that he was the victim of malicious prosecution. To establish malicious prosecution,

however, Gatson must show that “the prior criminal proceedings . . . have terminated in

[his] favor.” Hector v. Watt, 235 F.3d 154, 156 (3d Cir. 2000). In his complaint, Gatson

acknowledges that he was, in fact, convicted, and that his conviction remains valid.

Accordingly, this claim fails as a matter of law. See Kossler v. Crisanti, 564 F.3d 181,

190 n.6 (3d Cir. 2009) (en banc).2

       We will likewise affirm the District Court’s disposition of Gatson’s due process

claim. This claim arises under § 1983 and, as a consequence, is subject to a two-year


2
  In the course of setting forth his malicious-prosecution claim, Gatson alleges that each
part of the criminal investigation — including the searches — violated his constitutional
rights, and that as a consequence, the government unlawfully obtained all the evidence
that it used against him at trial. It is not clear whether Gatson intended to raise stand-
alone Fourth Amendment claims; to the extent that he did, we conclude that the claims
were properly dismissed. Under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), a
prisoner may not use § 1983 to obtain damages if success on the merits necessarily would
imply the invalidity of a conviction. Here, Gatson affirmatively contends that the
allegedly illegal searches resulted in an unlawful conviction, and accordingly, he cannot
bring these claims until and unless he successfully attacks his conviction. See Gibson v.
Superintendent of N.J. Dep’t of Law & Pub. Safety-Div. of State Police, 411 F.3d 427,
445 (3d Cir. 2005); see also Evans v. Poskon, 603 F.3d 362, 364 (7th Cir. 2010).
                                             4
statute of limitations. See O’Connor v. City of Newark, 440 F.3d 125, 126-27 (3d Cir.

2006). In his complaint, Gatson alleges that the defendants improperly withheld and

disposed of his property after his November 2004 conviction. This claim thus accrued

soon after his conviction, see Wallace v. Kato, 549 U.S. 384, 388 (2007); however, he did

not file his complaint until April 3, 2009 — well outside the limitations period.

       Moreover, we perceive no basis to toll the statute of limitations. State law

typically governs the issue of whether a limitations period should be tolled. See Dique v.

N.J. State Police, 603 F.3d 181, 185 (3d Cir. 2010). In New Jersey, a statute of

limitations may be tolled “until the injured party discovers, or by exercise of reasonable

diligence and intelligence should have discovered, that he may have a basis for an

actionable claim.” Id. (internal quotation marks omitted). Here, Gatson’s own

allegations reveal that he was aware of this claim soon after he was convicted in

November 2004, but nevertheless failed to file his federal complaint until April 2009.

Accordingly, we agree with the District Court that Gatson’s due process claim is time-

barred.3 See generally Fogle v. Pierson, 435 F.3d 1252, 1258-59 (10th Cir. 2006)

(explaining that dismissal is appropriate under § 1915 when it is “patently clear” that

tolling argument lacks merit).

       Finally, we conclude that the District Court acted within its discretion in declining


3
 Because this claim — that the defendants disposed of his property without according
him due process — does not implicate the validity of Gatson’s conviction, the deferred-
accrual rule of Heck does not apply. See Harvey v. Waldron, 210 F.3d 1008, 1016 (9th
Cir. 2000).
                                             5
to exercise supplemental jurisdiction over Gatson’s state law claims. See 28 U.S.C.

§ 1367(c)(3); Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172, 181 (3d Cir. 1999).

      Accordingly, we will summarily affirm the District Court’s order dismissing

Gatson’s complaint. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                           6